390 U.S. 143 (1968)
SMITH
v.
NOBLE DRILLING CORP.
No. 648.
Supreme Court of United States.
Decided January 29, 1968.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF LOUISIANA.
Samuel C. Gainsburgh for petitioner.
W. Ford Reese for respondent.
PER CURIAM.
The petition for a writ of certiorari to the Supreme Court of Louisiana is granted. The judgment below is vacated and the case is remanded to the Supreme Court of Louisiana for further consideration in light of Billiot v. Sewart Seacraft, Inc., 382 F.2d 662 (C. A. 5th Cir. 1967), and Loffland Brothers Co. v. Huckabee, 373 F.2d 528 (C. A. 5th Cir. 1967).